Exhibit 10.1

 

 



 

OPGEN, INC.
AMENDED AND RESTATED STOCK OPTION PLAN, AS ASSUMED AND ADOPTED

April 1, 2020

 

 

 

 

 

 

 

 

 
 

 

1.INTRODUCTION

1.1This Amended and Restated Stock Option Plan, as assumed and adopted as of
April 1, 2020 (this “Plan”) was originally referred to as the “Curetis Stock
Option Plan 2016”, as amended on July 19, 2018, of Curetis N.V., a public
company with limited liability under the laws of the Netherlands (“Curetis”) and
is being assumed, adopted and amended and restated by OpGen, Inc., a Delaware
corporation (“OpGen”), as required by the Implementation Agreement. Under the
Implementation Agreement, OpGen, through Crystal, will acquire all of the issued
and outstanding capital stock of Curetis GmbH, a private limited liability
company organized under the laws of the Federal Republic of Germany (“Curetis
GmbH”) and OpGen and/or Crystal will assume certain plans and indebtedness of
Curetis, including adoption and assumption of this Plan.

1.2OpGen is assuming and adopting this Plan as approved by its Board.
Stockholder approval of the assumption and adoption of this Plan is not required
as set forth in Nasdaq Marketplace Rule 5635(c)(3) and the provisions of
IM-5635-1 related thereto.

2.DEFINITIONS

2.1The definitions and other provisions in Schedule 1 shall apply throughout
this Plan, unless provided otherwise.

3.Purpose of the STOCK OPTION PLAN

3.1This Plan is designed in order to replace outstanding Options to acquire
ordinary shares in the capital of Curetis N.V. with equivalent non-qualified
stock Options of OpGen to acquire Shares of its Common Stock.

3.2The purpose of the Plan is the retention of key employees with Option grants,
spare liquidity, diminish employee turnover and the alignment of stockholders’
interests with such employees.

4.term

4.1This Plan became effective on June 16, 2016, and, unless extended by the
Board and approved by stockholders, its term shall extend for ten (10) years
from such date and expire on June 16, 2026. Options granted during the term of
this Plan shall no longer Vest and be exercisable as set forth in the relevant
Option Agreement after the expiration of such ten (10) year term.

5.Administration

5.1The Compensation Committee of the Board shall administer this Plan. The
Compensation Committee shall have the authority to:

5.1.1take all actions required or advisable for the administration and proper
implementation of this Plan;

5.1.2interpret the Plan unless specifically provided otherwise in this Plan; and

5.1.3make all other decisions necessary or advisable to enable the
administration and proper implementation of this Plan.

 



 
 

 

 

6.Grant of Options

6.1To the extent any additional Options are granted the grants shall be made by
the Compensation Committee or its delegate.

6.2The Compensation Committee shall act in accordance with the rules under the
Insider Trading Policy and any applicable securities regulations as regards the
granting, Vesting and settlement of any Options.

6.3The number of Shares in respect of which Options have been granted under this
Plan shall not exceed 134,356 Shares.

6.4Shares in respect of which Options are granted will be retired and will not
be available for future grants to the extent that the relevant Options lapse or
are forfeited, without having been exercised in full.

6.5A grant of an Option is a one-time benefit which does not create any
contractual or other rights to receive future grants of Options, or any benefit
in lieu of such Options.

6.6An Optionee is not under any obligation to pay any amount to the Company in
respect of the grant of Options.

7.Transfer of Options

7.1Except as provided for under this Plan, the Options may not be sold,
assigned, transferred, pledged, mortgaged or otherwise disposed of.

8.Vesting of Options

8.1Each Option will Vest over a period of three (3) years whereby the first
third (1/3) of any such Option will Vest at the first anniversary of the Date of
Grant and the remaining two thirds (2/3) of each Option will Vest in monthly
increments over the following twenty-four (24) months.

8.2The Options that have not Vested in accordance with Clause 8.1 are, unless
otherwise agreed by the Compensation Committee, forfeited upon a Termination of
Employment Event with OpGen or any of its Subsidiaries, subject to the
following.

8.2.1Upon the occurrence of a Termination of Employment Event after the first
anniversary of the Date of Grant, the Optionee’s Options shall either be
forfeited, lapse or continue to be exercisable as set forth below:

(a)In case of Termination for Cause, both the Options of such Optionee that have
Vested (to the extent not exercised) and the Options of such Optionee that have
not yet Vested shall be forfeited at the date of Termination for Cause, unless
agreed otherwise by the Compensation Committee;

(b)in case of a Termination Without Cause, the Options of such Optionee that
have Vested (to the extent not exercised) shall not be forfeited and the
remaining part of the Options of such Optionee that have not yet Vested shall be
forfeited at the date of Termination Without Cause.

8.3No Optionee shall have any right whatsoever to damages in respect of the
lapse, annulment or the forfeiture of any Option pursuant to this Plan.

 

 



2 
 

 

 

9.Option Price

9.1The Option Price will be set out in the relevant Option Agreement. Subject to
the provisions of Clauses 10.6, 11.2 and 16.1, an Optionee is obliged to pay the
Option Price upon exercise of Vested Options.

10.Exercise of Options

10.1Vested Options may not be exercised prior to the third anniversary of the
Date of Grant and may be exercised, subject to the provisions of this Clause 10,
until ten (10) years from the Date of Grant or such shorter period of time
remaining under the Plan. Options which have not been exercised prior to the end
of the aforementioned exercise period shall lapse automatically without any
compensation whatsoever being due to the Optionee.

10.2Options may only be exercised outside Closed Periods, unless exercise is
allowed during a Closed Period under the Insider Trading Policy. An Optionee who
possesses or could reasonably be suspected to possess Inside Information
relating to OpGen shall always be prohibited from making use of that Inside
Information by exercising an Option both during and outside a Closed Period.

10.3An Optionee is required to notify OpGen in writing of the exercise of
Options. Subject to Clauses 10.2 and 10.4 Options, to the extent Vested, can be
exercised partially or all at once.

10.4An Optionee shall not be entitled to any fractional Shares upon exercise of
an Option. If any exercise of an Option would result in the issuance of
fractional Shares, the number of Shares issued upon such exercise shall be
rounded down to the nearest whole number.

10.5Within one (1) month after an irrevocable written notice by an Optionee of
his or her exercise of Vested Options, the Shares in respect of which the Vested
Option has been exercised will be issued or transferred to the Optionee, against
prior payment of the Option Price in cash or in such other manner as is agreed
in the Option Agreement or as is set forth herein.

10.6All the provisions in this Plan relating to exercise of Options and the sale
of Shares are subject to restrictions regarding the exercise of Options laid
down in any applicable law and the Insider Trading Policy.

11.Change In Control

11.1In the event of a Change In Control, all the outstanding Options will Vest
fully at the date of the Change In Control, unless provided otherwise in Clause
11.2.

11.2In the event of a Change In Control due to a sale, merger, demerger, sale of
substantially all of the assets or consolidation of the Company, all the
outstanding Options will be addressed in the applicable acquisition agreement.
Such agreement may at the sole discretion of the Compensation Committee and
without the approval or the advice of the Optionees being required, provide the
following:

11.2.1the continuation of the outstanding Options by the Company (if the Company
is the company that continues to exist);

11.2.2the take-over of the Plan and the outstanding Options by the acquiring
company or the company that continues to exist, or its parent company;

 

 



3 
 

 

 

11.2.3the replacement of the outstanding Options by new option rights with
conditions that are equivalent to the conditions of the outstanding Options by
the acquiring company or the company that continues to exist, or its parent
company; or

11.2.4the cancellation of each outstanding Option in return for payment to the
Optionee of an amount per Option equal to the difference between the Fair Market
Value of the Common Stock at the time of the closing under the purchase, merger,
demerger or consolidation agreement less the Option Price.

12.Adjustment and claw back

12.1OpGen may recover from an Optionee all or part of the Options granted and
Shares or cash, as the case may be, transferred to the Optionee pursuant to this
Plan, if the grant was made on the basis of incorrect financial or other data.
If Vesting of the Options would in the opinion of the Compensation Committee
produce an unfair result due to extraordinary circumstances, the Compensation
Committee has the power to adjust the value of the award downwards or upwards.

13.Taxes

13.1The Company and/or its Subsidiaries shall have the right to withhold from
any salary, severance or other amounts payable by the Company, or a Subsidiary
to an Optionee, or to otherwise require payment by the Optionee of, any taxes
and/or social security contributions payable by the Optionee in connection with
his participation in the Plan as well as any taxes and/or social security
contributions payable by the Optionee in connection with any grant, Vesting or
exercise of Options.

13.2An Optionee is and remains at all times fully responsible for the payment of
any taxes and/or social security contributions payable by the Optionee in
connection with his or her participation in the Plan.

14.Reporting obligations

14.1An Optionee is obliged to fully cooperate with notification obligations
towards regulators that result from or are connected with a grant or exercise of
Options or otherwise connected to this Plan or the Option Agreement.

15.No employment condition

15.1The participation of an Optionee in the Plan does not constitute
remuneration for any employment activity. The Options are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy, and/or service payments,
bonuses, long service awards, pension or retirement benefits or similar
payments.

 



4 
 

 

 

16.Recapitalization

16.1.1In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Compensation Committee shall make equitable
adjustments, if any, to reflect such change with respect to: (i) the aggregate
number and kind of Shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Clause 6.3 on the maximum number
and kind of Shares which may be issued under the Plan); (ii) the number and kind
of Shares (or other securities or property) subject to outstanding Options;
(iii) the terms and conditions of any outstanding Options (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (v) the exercise price per Share for any outstanding Options under
the Plan.

16.1.2In the event of any transaction or event described in Clause 16.1.1 or any
unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in applicable law or accounting principles, the
Compensation Committee, in its sole discretion, and on such terms and conditions
as it deems appropriate, either by the terms of the Option or by action taken
prior to the occurrence of such transaction or event and either automatically or
upon the Optionee’s request, is hereby authorized to take any one or more of the
following actions whenever the Compensation Committee determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Option under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(a)To provide for either (1) termination of any such Option in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Option or realization of the Optionee’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Clause 16.1.2, the Compensation Committee determines
in good faith that no amount would have been attained upon the exercise of such
Option or realization of the Optionee’s rights, then such Option may be
terminated by the Company without payment) or (2) the replacement of such Option
with other rights or property selected by the Compensation Committee, in its
sole discretion, having an aggregate value not exceeding the amount that could
have been attained upon the exercise of such Option or realization of the
Optionee’s rights had such Option been currently exercisable or payable or fully
vested;

(b)To provide that such Option be assumed by the successor or survivor
corporation, or a parent or Subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or Subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 



5 
 

 

 

(c)To make adjustments in the number and type of Shares of the Company’s stock
(or other securities or property) subject to outstanding Options and/or in the
terms and conditions of (including the exercise price), and the criteria
included in, outstanding Options and Options which may be granted in the future;

(d)To provide that such Option shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Option Agreement; and

(e)To provide that the Option cannot Vest, be exercised or become payable after
such event.

16.1.3In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Clauses 16.1.1 and 16.1.2, the
Compensation Committee shall equitably adjust each outstanding Option, which
adjustments may include adjustments to the number and type of securities subject
to each outstanding Option and/or the exercise price or grant price thereof, if
applicable, the grant of new Options, and/or the making of a cash payment. The
Compensation Committee shall make such equitable adjustments, if any, as the
Compensation Committee, in its sole discretion, may deem appropriate to reflect
such Equity Restructuring with respect to the aggregate number and kind of
Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Clause 6.3 on the maximum number and kind of
Shares which may be issued under the Plan). The adjustments provided under this
Clause 16.1.3 shall be nondiscretionary and shall be final and binding on the
affected Optionee and the Company.

17.Confidentiality

17.1By executing an Option Agreement, the Optionee accepts an obligation not to
disclose any information regarding the Plan, or any information in connection
therewith, unless such Optionee is legally obliged to disclose such information
by law or exchange regulations.

18.Governing Law

18.1This Plan is governed by the laws of the State of Delaware.

19.Amendment and Revocation

19.1The Compensation Committee and the Board shall have the right to alter,
amend or terminate the Plan or any part thereof at any time and from time to
time, provided, however, that no such alteration or amendment shall adversely
affect the rights relating to any Options granted or Shares acquired upon
exercise of Options prior to that time.


 



6 
 

 

 

 

 

Schedule 1
Definitions

1.In this Plan, unless the context otherwise requires or unless otherwise
specified hereinafter, the following words shall have the following meaning:

Board means the Board of Directors of OpGen, Inc. Change in Control


means and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its Subsidiaries, an employee benefit plan
maintained by the Company or any of its Subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and



 

 

 

7 
 

 



 

 

 






(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
definition as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

(c) The Company’s stockholders approve a liquidation or dissolution of the
Company.

In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Option that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subclause (a), (b) or (c) with respect to such Option (or portion thereof) must
also constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.

The Board shall have full and final authority, which shall be exercised in its
sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation;

Closed Period means a closed period of the Company within the meaning of the
OpGen Insider Trading Policy; Common Stock means the common stock, par value
$0.01 per share, of OpGen; Company or OpGen means (i) OpGen, Inc., a Delaware
corporation and (ii) its legal successor(s); Compensation Committee means the
Compensation Committee of the Board;



 

 

 

 



8 
 

 

 

 

Compliance Officer means an officer with such title, appointed in accordance
with the terms of the Insider Trading Policy; Control means, in relation to a
Person, the power to exercise, directly or indirectly, more than fifty per cent
(50%) of the controlling rights of that Person or the possibility to appoint or
designate more than fifty per cent (50%) of the total number of directors or any
other similar managerial body, through ownership of the Shares or other
securities, by means of agreement, power of attorney or otherwise; Date of Grant
means the day that an Option is granted as set out in the relevant Option
Agreement; Equity Restructuring means a nonreciprocal transaction between the
Company and all of its then-current stockholders, such as a stock dividend,
stock split, spin-off, or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per-share value of the Common Stock underlying outstanding
Options; Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time; Fair Market Value

means, as of any given date, the value of a Share determined as follows:

(a) If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market, the NASDAQ
Global Select Market and the NASDAQ Capital Market), (ii) national market system
or (iii) automated quotation system on which the Shares are listed, quoted or
traded, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Compensation Committee deems
reliable;



 

 

 

 

9 
 

 



 



(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Compensation Committee deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Board or Compensation Committee in good faith;

Implementation Agreement means that certain Implementation Agreement, dated
September 4, 2019 (the “Implementation Agreement”), by and among Curetis, OpGen,
and Crystal GmbH, a private limited liability company organized under the laws
of the Federal Republic of Germany and wholly owned Subsidiary of OpGen
(“Crystal”);   Inside Information means material nonpublic information as
defined in the Insider Trading Policy; Insider Trading Policy means the OpGen
Insider Trading Policy, as amended from time to time; Option Agreement means an
agreement between a Optionee and the Company in relation to the grant of Options
specifying, amongst others, the Date of Grant, the number of Options, the Option
Price, the applicable Vesting schedule as referred to in Clause 8.1, the
applicable exercise period and a brief description of the performance
condition(s) as a condition of Vesting, if any;



 

 

 

 

 

 

 



10 
 

 

 

 

Option Price means the exercise price as of the date of adoption of this Plan by
OpGen, as adjusted in accordance with the Implementation Agreement, or,
otherwise, the Fair Market Value on the Date of Grant; Optionee means a Person
who has accepted Options offered under an Option Agreement; Option means a right
to purchase Shares at the Option Price subject to the terms of the Plan and the
Option Agreement; Person means a natural person, body, company, legal person,
association, foundation, special-purpose fund and other entities; Plan means
this Amended and Restated Stock Option Plan, as assumed and adopted as of March
31, 2020, as amended from time to time; Shares means shares of Common Stock of
the Company; Subsidiary means and any and all entities or persons with respect
to which now or hereafter the Company, directly or indirectly, holds more than
fifty per cent (50%) of the issued capital stock, or more than fifty per cent
(50%) of the voting power, or has the power to appoint and to dismiss a majority
of the directors or otherwise to direct the activities of such Person;
Termination for Cause means the occurrence of a Termination of Employment Event
(i) at the initiative of the Company or any Subsidiary on the basis of an urgent
cause or a serious cause in a situation where (serious) blame can be attributed
to the Optionee including dishonesty, fraud, willful misfeasance, gross
negligence or other gross misconduct by the Optionee or (ii) at the initiative
of the Optionee in a situation where the Company or any Subsidiary could
terminate the employment, management or other relevant business relationship,
between an Optionee and the Company or any Subsidiary on the basis of an urgent
cause or a serious cause in a situation where (serious) blame can be attributed
to the Optionee as set out above, unless determined otherwise by the
Compensation Committee;

 

 

 

 



11 
 

 

 

Termination of Employment Event means the termination of the employment between
an Optionee and the Company or any Subsidiary for any reason, including but not
limited to the death of an Optionee or long term illness or disability;
Termination Without Cause means the occurrence of a Termination of Employment
Event with respect to an Optionee that is not a Termination for Cause; and Vest,
Vested, Vesting means the event of an Option vested as described in Clause 8.

2.A reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted.

3.The singular includes the plural and vice versa.

4.Headings to clauses and schedules are for convenience only and do not affect
in any way the interpretation thereof.

 

 

12 
 

 



 

 

